Silverman and Alexander, JJ., dissent in part in a memorandum by Silver-man, J., as follows:
We agree with the disposition as to the Easter Boulevard Bridge. We would deny defendant’s motion insofar as it relates to the 145th Street Bridge. It is not clear to us that the cleaning required by the contract includes cleaning the debris referred to rather than merely cleaning the surfaces to be painted preparatory to painting them. In our view, there is an issue of fact as to whether, under customs and usages of the trade, cleaning to be done by painters included the removal of this debris.